Bland ford, Justice.
[Sam. Stevens was indicted for assault and battery committed on Ms wife, Nellie Stevens. The indictment was headed, “ Georgia, Liberty county,” and proceeded, “ The grand jurors, selected, chosen and sworn for the county of . . ., to-wit:” (naming them, and proceeding as usual.)
Counsel for the defendant demurred to the indictment ore tenus, on the ground that it did not show for what, county the grand jurors were chosen, selected and sworn. This demurrer was overruled.
The prosecutrix, Nellie Stevens, was permitted to testify as to the assault and battery committed on her by the deféndant, who was her husband, over his objection thereto.
After conviction, the defendant moved for a new trial, which was refused, and he excepted.]